TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00108-CV


                                   In re Manuel C. Rodriguez


                                   J. R. and L. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




           FROM THE 207TH DISTRICT COURT OF COMAL COUNTY,
      NO. C2013-1122B, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING

                            ORDER TO SHOW CAUSE

PER CURIAM

               This is a contempt proceeding ancillary to the appeal of L. R. The subject of this

proceeding is Manuel C. Rodriguez, appellant’s attorney.

               Appellant filed her notice of appeal on February 26, 2015, and her brief was due

March 18, 2015. On March 25, 2015, we ordered counsel to file appellant’s brief no later than

April 14, 2015. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Manuel C. Rodriguez shall appear in person

before this Court on Wednesday, May 6, 2015, at 1:30 p.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in

Austin, Travis County, Texas, to show cause why he should not be held in contempt and have

sanctions imposed for his failure to obey our March 25, 2015 order. This order to show cause
will be withdrawn and Rodriguez will be relieved of his obligation to appear before this Court as

ordered above if the Clerk of this Court receives appellant’s brief on or before May 4, 2015.

               It is ordered on April 20, 2015.



Before Justices Puryear, Pemberton and Bourland